(Por la corte, a propuesta del
Juez Asociado Señor Hutchison.)
Vista la moción que antecede, se desestima la apelación *1010interpuesta por el demandado contra la resolución dictada por la Corte de Distrito de San Juan con fecha 20 de mayo del 1930, por falta de una relación breve de becbos y de un señalamiento' de errores por separado en el alegato del ape-lante, de acuerdo con las reglas 42 y 43, y la constante jurisprudencia de esta corte, y porque de los autos se des-prende que dicba apelación es claramente frívola.